DISMISS; and Opinion Filed April 9, 2014.




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-14-00109-CV

                          IN THE INTEREST OF E.M.B, A CHILD


                      On Appeal from the 401st Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 401-55694-2010

                             MEMORANDUM OPINION
                Before Chief Justice Wright, and Justices Lang-Miers and Brown
                                   Opinion by Justice Brown
       The filing fee, docketing statement, and clerk’s record in this case are past due. By

postcard dated January 30, 2014 we notified appellant the $195 filing fee was due. We directed

appellant to remit the filing fee within ten days and expressly cautioned appellant that failure to

do so would result in dismissal of the appeal. Also by postcard dated January 30, 2014, we

notified appellant the docketing statement had not been filed in this case. We directed appellant

to file the docketing statement within ten days. We cautioned appellant that failure to do so

might result in dismissal of this appeal. By letter dated March 17, 2014, we informed appellant

the clerk’s record had not been filed because appellant had not paid for the clerk’s record. We

directed appellant to provide verification of payment or arrangements to pay for the clerk’s

record or to provide written documentation that she had been found entitled to proceed without

payment of costs. We cautioned appellant that failure to do so would result in the dismissal of

this appeal without further notice. To date, appellant has not paid the filing fee, filed the
docketing statement, provided the required documentation, or otherwise corresponded with the

Court regarding the status of this appeal.

       Accordingly, we dismiss this appeal. See TEX. R. APP. P. 37.3(b); 42.3(b), (c).




                                                    /Ada Brown/
                                                    ADA BROWN
                                                    JUSTICE

140109F.P05




                                              –2–
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

IN THE INTEREST OF E.M.B, A CHILD                     On Appeal from the 401st Judicial District
                                                      Court, Collin County, Texas
No. 05-14-00109-CV                                    Trial Court Cause No. 401-55694-2010.
                                                      Opinion delivered by Justice Brown. Chief
                                                      Justice Wright and Justice Lang-Miers
                                                      participating.

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.
       It is ORDERED that appellee SINA M TIDELL recover her costs of this appeal from
appellant DAVID W. BROWN.


Judgment entered this 9th day of April, 2014.




                                                      /Ada Brown/
                                                      ADA BROWN
                                                      JUSTICE




                                                –3–